                                                                   CLERK'SAT
                                                                          OFFICEtJ.&,DIST.CG IRT
                                                                             ROANOKE,VA
                                                                               FILED

                                                                         FEB 13 2022
                 IN TH E UN ITE D STATE S D ISTRICT COU RT              x jA   uot
                 FORTHE WESTERN DISTRICT OFW RGINIAst                             sx uso:
                           H ARRISO N BU RG D IW SIO N

U N ITED STATE S O F AM R RICA

                                              Case N o.5:13-CR-0019


KAREEM LO M AX RO BIN SO N ,
                                              By:M ichaelF.U rbansld
      D efendant                              CM efUnited StatesDistrictJudge
                           M E M O RAN D U M O PIN IO N

      K areem Lom ax Robinson,zepresented by counsel,seeksa reduction in hissentence

putsuanttoHughesv.UnitedStates,138S.Ct.1765(2018).ECF No.452.Heassertsthathe
is entitled to a zeduction ofhissentence from 204 m onthsto 135 m onths.The govetnm ent

agteesthatRobinson isentitled to reliefunderH u hes,butargtaesthathissentenceshould be

reduced to 163 m onths.ECF N o.454.Forthe teasonssetforth below,thecourtG RAN TS

Robinson'sm otion forreliefand RED U CE S hissentence to 139 m onths.



      Onlanuary7,2014,Robinson enteredinto apleaagreem entpursuantto FederalRule
ofCHmninalPtocedure11(c)(1)(C)wherehepleaded 5:111 to one countofconspiHng to
distzibuteand possesswith intentto distribute280 gram sorm oreofcocainebase,in violadon

of21U.S.C'
         .jj846and841(b)(1)(A).Themaximum statutorypenaltyfortheoffensewasa
fineof$10million,aterm oflifeimprisonment,orboth,andaterm ofsupervisedreleasefor
a peziod of at least five years. The nninim um statutory penalty w as a lo-year term of

im pdsonm ent.ECF N o.222.
      Robinson'sbase offense levelwas32 based on a stipulated drug weightofatleast280

gtam sbutless than 840 grsm s ofcocnine base.H e received a 4-pointincrease forbeing an

organizerorleaderofactiminalactivitythatinvolvedûveozmoreprticipantsandanadjusted
offenselevelof36.H e zeceived a 3-pointdecrease foracceptance ofresponsibility foratotal

offense levelof33.I-lis totaloffense levelcoupled with his crim inalllistory category ofIII

resulted in a sentencing range of168-210 m onths.ECF N o.342.The partiesagreed thatan

appropriate sentence w ould be 204 m onths.Aspartofthe plea agreem ent,the governm ent

withdrew aninfo= ationithad flledsubjectingRobinsontoanincreasedpenaltyforaprior
felony drug conviction.Ld.aRobinson entered aguiltypleathe same day.ECF No.221.On
O ctober 15,2014,Robinson wassentenced to a term of204 m onthsto be follow ed by a 5-

yeatterm ofsuperdsed release.ECF N os.334,339.

                                            II.

      Robinson assertsthatheisentitled to thereliefafforded byH u hesto defendantswho

enteredpleaagreementspursuanttoRule11(c)(1)(C).Hu hesheldthatdefendantswhowere
sentencedputsuanttoaRule11(c)(1)(C)agreementareeligibleforasentencereductionbased
on lm endm ent 782 to the Sentencing Guidelines range if that range were part of the

fzam ework the districtcourtrelied on in imposing the sentence.H u hes,138 S.Ct.at1175.

Thegovernm ehtagreesthatRobinson isentitled to zeliefundetH u hes.

       The parties disagree about the num ber of m onths by which Robinson's sentence

should be reduced.Under the am ended guidelines,Robinson's base offense levelbased on

cllnlg weightw ould be 30 and llis totaloffense levelw ould be 31,which,with llis crim inal

lzistory category of111,would give him a gaidelinesrange of 135 to 168 m onths.Robinson's


                                             2
original sentence of 204 m onths, ot 17 years,was close to the top of the gaidelines.A

ptoportionate sentence under the new gidehne range w ol d be 163 naonths, and the

governm entarguesthatsuch a sentencew ould be appropriate.

      Robinson assertsthatunderUnited StatesSentencing Gtzideline j 1B1.10,the court
could reduce l'
              lis sentence to the bottom ofthe gaideline range,or 135 m onths,and argues

that135m onthswould be an appropriate sentence.Fitst,hepointsoutthatthe FitstStep Act

changed the enhanced penalties for defendants with a prior felony clrlag offense. H ad

Robinson been sentenced without a plea agzeem ent, he would have teceived a 20-yeaz

mandatorysentencebased onhispriorfelonydrugoffense.21U.S.C.j841$)(1)(A)(2014).
Themandatorysenienceforaj851 enhancementhasbeen decreased to 15years.21U.S.C.
j 841$)(1)(A) (2018).Robinson contendsthatthe sentenceNvbich Neas assessed Nvas36
m onthslow erthan the m andatorym inim um sentenceof20 yearshewould have faced absent

thepleaagteement,andthatasimilaradjustmentbasedonthecurrentls-yearenhancement
wouldbe144months(12years),wlzichwouldbeagoodstaG ngpoint.
      Robinson offersno authority to supporthisclaim thatthe courtcan considerchanges

broughtaboutby theFitstStep A ctw hen contem plating asentencereduction underH u hes.

Onlyonecasewasfound addressing asimilarargumentand thedisttictcouttrejectedit.See
United Statesv.Lizatratas-chacon,No.3:11-CR-00517-HZ,2020WL 137455 (D.Or.2020)
a ealdocketed,No.20-30001 (9th Cit.Jan.14,2020).The districtcourtnoted that the
defendant's argum ents regarding the current state of the 1aw sutrounding a m andatory

m inim um ,to which hewasnotsentenced,challenged an aspectofa sentence notaffected by

the change to the guideline range and thatAm endm ent782 clid notzetroactively am end the
rninimum inplacewhenhewassentenced.Ld=.,2020W .L137455at*3.Thecouêtfurthernoted

thatto theextentthedefendantwasarguing thatchangesto therelevantm andatorynlinimum

underUnitedStatesv.Valencia-Mendoza,912F.3d1215(9th Cir.2019),1andtheFirstStep
Actof2018chang-edtheanalysisofthej3553$)factors,hehadfailedtoexplainhow changes
to amandatoryminimum naightfitinto thej3553(a)framework.Thecourtfound that18
U.S.C.j 3553(a)(4)(A)wasthe mostrelevantfactorbutitdoesnotappearto contemplate
changes to a m andatory nninim tzm by act ofCongress ort'uling from the courts.Lizarraras-

Chacon,2020 W L137445 at*3-4.

       Robinson wasnotsubjectto the mandatory 20-yeatsentencebecauseofthe plea t
agreem ent.ln the absence of authority provicling for consideration of the change to the

m andatory m inim um sentence,thiscourtdeclinesto base asentencereduction on thechange.

       Robinsonnextassertsthatunder18U.S.C.j3582(c)(2),thecoplrtmustconsiderthej
3553(a)sentencingfactozs.Heasksthecourttoconsiderthathehadaminimalcriminalllistory
atthe tim e he was sentenced with only one prior felony conviction,and also to consider l'
                                                                                         tis'

accom plishm entssincehehasbeen incarcerated.Robinson hasm aintained aclean disciplinary

record foratleastthelastsix m onths,obtained aG ED ,2and hascom pleted ntzm erouscourses

while incarcetated.ECF N o.452-1.H#e has m aintained continuous em ploym ent and has




1In Valencia-M endoza,theN inth CircuitCourtofAppealsfound thatan increase to a defendant'soffense
levelbased on aW ashington stateconvicdon forpossession ofcocainethatwaspunishablebyimprisonment
for a term exceecling one year was erroneous.Although the prior conviction carzied a generalstam toc
maximum term ofimprisonm entoffiveyears,the stamteprescribed abincling sentencing range,underwhich
the act
      'tzalm aximum term ofimprisonmentthe defendantcould have' received was six m onths,and thusthe
stateconvicdon wasnota felony forpum osesoftheSentencing Guidelines.
2Accordingto thePresentenceReportyRobinson obtained hisGED priortoincarceration.ECF No.342at!(
52.
                                                 4
donated to a non-pzohtorganization thatptovidesfood to low-incom e children in Florence

County,South Carolina.

      Robinson also asksthecourtto considerthatforthe2018 Escalyear,thitty-hvepercent

ofJtnxg-traffickingoffenders(whodidnototherwisereceivebelow-guidelinessentencesdue
tosubstantialassistance)receivedbelow-guidelinessentences.Heasksthecourttoconsidera
sentenceas1ow as135 m onths.

      Thecout'tfindsthatabaseline forRobinson'ssentencezeduètion is163 m onths,wllich

istheproportionatereduction within therevised Sentencing G uideline range.Thecourtnext

findsthatRobinson'ssentence should bereduced by an additional24 m onths,to 139 m onths,

to reflectthathe hastaken num etousclassesto better him self,has m aintained employm ent

whileincarcerated,and hascontributed to an effortto alleviate hungetin lliscom m unity.A

sentenceof139monthstakesintoaccounttheother18U.S.C.j3553(a)factors,includingthe
natute and characteristics of the offense and the need for the sentence to reflect the

seriousnessofthe offense,promote respectfor the law,ptovide justpunishment,affozd
adequate deterrence to crim inalconduct,and protectthepubhc.

      For the teasons stated, the court GRAN T S Robinson's m otion for a sentence

teduction plzrsuant to H u hes.ECF N o.452.Robinson's sentence is reduced from 204

m onthsto 139m onths.TheClerkisditected to send acopy ofthisotdetto thepetitioner,llis

counselofrecord,and the United States.




                                           5
An appropriate orderwillbe filed.

Itisso O RD E RED .


                                    sntered: o >/I'/woxo
                            4 /* 4                   /. W &-:d-'
                                                               .
                                    M ichaelF   rbansld
                                .
                                    Urzit tatesDistdctludge




                                      6
